DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kiley (US 2,004,074).

Regarding claim 16, Kiley discloses a vaporizer comprising: an injection block 15 (shown in detail in Fig. 2) that defines a chamber 39, wherein the chamber is configured to be fluidly coupled to a pump 130 to develop a vacuum within the chamber (see page 5, col. 1, lines 51-64), an atomizer nozzle 64 from which an atomized sample is introduced into the chamber (page 2, col. 2, lines 57-60), and thermally conductive wool 68 positioned within the chamber and configured to receive the atomized sample (page 2, col. 2, lines 63-67).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosson et al. (US 2010/0122564) in view of Silvis et al. (US 8,656,753).

Regarding claims 1, 7 and 8, Crosson et al. disclose a vaporizer comprising: an injection block that defines a chamber (see Fig. 1, fittings where injection guide 20, and septum 122 is attached with space 102), wherein the chamber is configured to be fluidly coupled to a pump to develop a vacuum within the chamber (through vacuum pump and vacuum line 114, see par. 0030), a septum 122 positioned over an inlet of the chamber to seal the chamber, the septum 122 configured to receive a needle 118 that is inserted into the chamber, and a thermally conductive wool 124 positioned within the chamber and configured to receive a tip of the needle (see Fig. 1).
Crosson et al. do not teach the thermally conductive wool comprising a wire mesh or at least one of a metallic material or a diamond coating. Silvis et al. disclose using a thermally conductive wool for receiving a sample in a fluid or gas analysis apparatus, and Silvis et al. disclose that the wool comprises a wire mesh that comprises gold (see col. 3 line 54 to col. 4 line 29, wool is a wire mesh packing that is gold).
It would have been obvious to one of ordinary skill in the art to use the gold wire mesh for the wool, as taught by Silvis et al., in the apparatus of Crosson et al., because as Silvis et al. point out, it is easier to pack into small and medium diameter inlets and less prone to breakage, and wire for the wool can be one continuous piece allowing for more uniform control of the size shape and total amount of wire material used in each wool insert (see Silvis col. 7 lines 3-18).

Regarding claims 2 and 3, Crosson et al. disclose that the injection block is configured to be heated to heat the thermally conductive wool, and is configured to be heated with at least a resistive heating element (par. 0031, fittings and chamber wrapped in heater pad or heater tape).

Regarding claim 4, Crosson et al. disclose that the thermally conductive wool is configured to heat the tip of the needle (see Fig. 1, needle 118 is in contact with the wool 124 which necessarily allows for some heat transfer).

Regarding claim 6, Crosson et al. disclose that the wool 124 and the needle 118 are both configured to be heated with at least one of a resistive heating element, an inductive heating element, or an infrared light (par. 0031, the needle and the wool are both inside the chamber and/or fittings that are wrapped by the heater pad/tape and therefore are heated by it).

Regarding claim 11, Crosson et al. and Silvis et al. disclose: a vaporizer according to claim 1, as set forth above, and Crosson et al. further disclosed that the vaporizer is part of a spectrometer (par. 0041) that further comprises: a pump fluidly coupled to the chamber and configured to develop the vacuum within the chamber (see par. 0030), and an analyzer block 116 configured to receive vapors generated in the chamber of the vaporizer (see par. 0041).

Regarding claim 12, Crosson et al. disclose that there is at least one of a resistive heating element, an inductive heating element, or an infrared light configured to heat the injection block such that the thermally conductive wool is also heated (par. 0031, fittings and chamber wrapped in heater pad or heater tape, which is type of electrical, i.e. resistive heating element).


Regarding claim 13, Crosson et al. disclose a method of vaporizing a liquid sample, the method comprising: heating an injection block (see Fig. 1, fittings where injection guide 20, and septum 122 is attached with space 102) to heat a thermally conductive wool 124 positioned within a vacuum chamber defined in the injection block (see par. 0031), inserting a needle 118 through a septum 122 such that a tip of the needle is positioned within the vacuum chamber (see Fig. 1, showing needle in chamber), advancing the tip of the needle into the thermally conductive wool (Id., needle is in wool 124), and injecting the liquid sample from the needle into the vacuum chamber (see par. 0028).
Crosson et al. do not teach the thermally conductive wool comprising at least one of a metallic material or a diamond coating. Silvis et al. disclose using a thermally conductive wool for receiving a sample in a fluid or gas analysis apparatus, and Silvis et al. disclose that the wool comprises a wire mesh that comprises gold (see col. 3 line 54 to col. 4 line 29, wool is a wire mesh packing that is gold).
It would have been obvious to one of ordinary skill in the art to use the gold wire mesh for the wool, as taught by Silvis et al., in the method of Crosson et al., because as Silvis et al. point out, it is easier to pack into small and medium diameter inlets and less prone to breakage, and wire for the wool can be one continuous piece allowing for more uniform control of the size shape and total amount of wire material used in each wool insert (see Silvis col. 7 lines 3-18).

Regarding claim 15, Crosson et al. disclose vaporizing the liquid sample injected from the needle with the thermally conductive wool (par. 0028 and 0039).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosson et al. (US 2010/0122564) in view of Silvis et al. (US 8,656,753), as set forth above with regard to claim 1, and further in view of Syage et al. (US 2009/0223310).

Regarding claim 5, neither Crosson et al. nor Silvis et al. disclose a heating element configured to directly heat the thermally conductive wool within the chamber. Crosson et al. do disclose heating the various structures of the injection block and fluid handling elements (par. 0031), but does not teach explicitly that the heating element used is able to directly heat the thermally conductive wool, insomuch as heating directly means that the heater supplies heat or energy directly to the wool.
Syage et al. disclose use of metal mesh/wool for receiving a sample of fluid, and Syage et al. further teach heating the mesh/wool in order to vaporize the fluid from the mesh/wool by using a heating element to pass current through the mesh/wool to directly heat it. It would have been obvious to one of ordinary skill in the art to have used the teachings of Syage et al., of directly heating sample receiving wool using electric current, to heat the wool in the vaporizer of Crosson et al., because it provides a way to more directly heat the wool and thereby more independently control the heat of the wool for more tailored operation of the system.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosson et al. (US 2010/0122564) in view of Silvis et al. (US 8,656,753), as set forth above with regard to claim 1, and further in view of Tom (US 5,917,140).

Regarding claim 9, Crosson et al. do not disclose an interior surface of the injection block being diamond coated or chemically etched. Tom discloses using a diamond coating in the interior surface of a chamber that holds and comes in contact with fluids (col. 7 line 65 to col. 8 line 5). It would have been obvious to use a diamond coating on the interior surface of injection block component of Crosson et al., in the same manner as taught by Tom, because it would provide an inert barrier to the reaction or dissolution of fluids inside the component.

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive.
Applicant has argued with regard to claim 1, that combination of Silvis with Crosson in order to use gold wire mesh wool in place of the glass wool of Crosson is not obvious because the motivation cited in the rejection is not supported by prior art. This is not persuasive because Silvis specifically discusses the advantages of using gold wire mesh wool over glass wool at column 7, lines 3-18. Applicant has argued that Crosson teaches away from using metal wool because Crosson mentions that hydrophobic materials are preferable in some circumstances. This is not deemed to teach away from using a non-hydrophobic material, such as metal, because Crosson specifically states that any of the components exposed to the gas can be made of metal (par. 0026, line 4-7) and only teaches that hydrophobic materials are preferable when the sample is a water sample. Therefore, Crosson actually teaches that metal can be used.
A new grounds of rejection based on a new reference has been set forth to rejection claim 16. New grounds of rejection have also been set forth the address amendments to other claims. Because the new claim rejection of claim 16 was not necessitated by an amendment, this action has been made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861